Exhibit 99.1 Shay Evron, CFO Metalink Ltd. Tel: 972-3-7111690 Fax: 972-3-7111691 Shay.Evron@il.gt.com Metalink Reports Q4 and Full Year 2012 Results and announces a Special [One-Time] Dividend of $0.10 per Share TEL-AVIV, Israel, February 6, 2013 - Metalink Ltd. (OTCQB: MTLK), today announced its unaudited financial results for the fourth quarter and full year ended December 31, 2012. FINANCIAL RESULTS Financial Highlights for theFourthQuarter of2012: There were no revenues for the fourth quarter of 2012, compared to $901,000 for the fourth quarter of 2011; Net loss for the fourth quarter of 2012 was $107,000, or $0.04 per share, compared to net profit of $413,000, or $0.15 per share, for the fourth quarter of 2011. Net profit for year ended December 31, 2012 was $338,000, or $0.13 per share, compared to net profit of $747,000, or $0.28 per share, for the year ended December 31, 2011. Financial Income, Net: For the year ended December 31, 2012 was $36,000, compared to $52,000 financial income, for the year ended December 31, 2011. Cash Status: Metalink's cash and cash equivalents, as of December 31, 2012 were $5.38 million. SPECIAL DIVIDEND The Company also announced that its Board of Directors has authorized a special [one-time] dividend of $0.10 per ordinary share, or approximately $270,000 in the aggregate, payable to shareholders of record as of March 15, 2013.The distribution of the dividend to shareholders, which is expected to be on or about April 15, 2013, will be subject to applicable withholding taxes. The Company clarified that it continues to explore strategic options for delivering value to shareholders and that the Board of Directors has not adopted any dividend policy at this time. ABOUT METALINK Metalink shares are quoted on OTCQB under the symbol "MTLK". For more information, please see our public filings at the SEC's website at http://www.sec.gov. SAFE HARBOR STATEMENT This press release contains “forward looking statements” within the meaning of the United States securities laws. Words such as “aim,” "expect," "estimate," "project," "forecast," "anticipate," "intend," "plan," "may," "will," "could," "should," "believe," "predicts," "potential," "continue," and similar expressions are intended to identify such forward-looking statements. Because such statements deal with future events, they are subject to various risks and uncertainties that could cause actual results to differ materially from those in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to: absence of significant operations following the Lantiq transaction; uncertainty as to our future business model and our ability to identify and evaluate suitable business opportunities; and our U.S. shareholders may suffer adverse tax consequences if we will be classified as a passive foreign investment company. Additional factors that could cause actual results to differ materially from these forward-looking statements are set forth from time to time in Metalink's filings with the Securities and Exchange Commission, including Metalink's Annual Report in Form 20-F. Readers are cautioned not to place undue reliance on forward-looking statements. Except as required by applicable law, the Company undertakes no obligation to republish or revise forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrences of unanticipated events. The Company cannot guarantee future results, events, and levels of activity, performance, or achievements. (TABLES FOLLOW) METALINK LTD. CONSOLIDATED BALANCE SHEETS (in thousands except share data) December 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Trade accounts receivable - 39 Government institutions 26 9 Prepaid expenses 2 3 Inventories Total current assets Property and equipment, net 5 67 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Trade accounts payable $
